DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/14/21, 12/21/21 was filed after the mailing date of the previous Office Action on 4/29/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 17, 18, 31, 58-60, 65 and 68-76 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Burnett et al (US 2009/0012372 hereafter Burnett) in .
Burnett discloses a medical polymer in the form of a liquid that comprises at least one senor and an antenna that transmit and receives data [abstract, 0024-0029].  The sensor is a microelectromechanical system that acts as an accelerometer detecting vibrations [0068, 0080].  The polymer is a liquid such as silicone [claims].  The medical polymer is used in a method for monitoring the medical device where data is transmitted from the sensor to an external receiving unit outside the body [Fig. 7-9, 0072].
While the reference discloses a liquid polymer comprising sensors and as an accelerometer. The reference discloses that the sensors are distributed on the implant [Figures].  The medical implant is filled with liquid and is filled through an opening.  The devices can be filled at the time of implantation where the fluid encapsulates the sensors and activates them [0074-0076].  The filling would take place with a syringe as common surgical tools would be used for the implantation and maintenance of the device [0076].  The data is transmitted to another device off the body, however it is known to store data on the implant itself as a seen in the Hendricks.
Hendricks discloses a biologically integrated electrode devices comprising sensors that are microelectromechanical systems that trans it and receive data [abstract, 0033, 0036]. The polymer is liquid and comprises polyurethanes [0039].  The formulation can act as a tissue adhesive [0023].  The sensors are incorporated into the matrix of the polymer [0058, 0064].  The polymer may further comprise polyethylene glycols and chitosan [0065].  It would have been obvious to incorporate the sensors of Burnett into the matrix of the polymer as seen in Hendricks to protect the sensors.
As discussed above, Burnett discloses a medical polymer comprises a polymer and at least one sensor, where the sensor is an accelerometer. The reference discloses that adhesive may be applied to the device to keep the device whole or seal compartments, but is silent to a specific adhesive to a 
Jeffcoat discloses a method of implanting a sensor in the body where the device comprises a medical polymer and at least one sensor (abstract). The sensor is a force or accelerometer sensor that is a microelectromechanical system (col. 3, lin. 1-8). To adhere the device comprises the sensors to the body, adhesives for bone or other tissues are used (col. 3, lin. 225-29). The medical device comprises non-biodegradable polymers like PTFE (col. 4, lin. 25-30). It would have been obvious to include these compounds into the device of Burnett to secure the device in place as they serve the same purpose of implanting a senor in the body to transmit information.
Regarding the number of sensors, the Burnett implant uses its sensors to detect deflation or leaks from the inflated device and as such would require multiple sensors in various locations around the device depending on the size, shape and location of the device [0064-0071]. While the reference does not disclose the exact number of sensors or electrodes used in the sensors, it would be within the level of skill in the art to determine such a number and density and placement through routine experimentation in order to optimize the efficiency of the device.
With these aspects in mind it would have been obvious to combine the prior art with an expected result of a stable, expandable implant useful in monitoring internal biological information. It would have been obvious to include the components of Hendricks and Jeffcoat into the product of Burnett in order to have a data backup on the device if the antenna malfunctions and in order to secure the device in place in the body. It would have been within the level of skill in the art to optimize the placement and number of sensors in order to most accurately monitor the appropriate bodily functions and health of the implant.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 17, 18, 31, 58-60, 65 and 68-76 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Burnett and Jeffcoat continue to disclose medical polymer comprising sensors for transmitting information.  Hendricks is added to address the limitation that the sensors are located within the matrix of the liquid polymer. The polymers are similar to those of Burnett which would provide a reasonable expectation of success. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618